—In a proceeding for the upward modification of an award of child support, the father appeals from an order of the Family Court, Dutchess County (Pagones, J.), entered September 5, 1996, which denied his objections to an order of the same court (Gilbert, H.E.), dated May 2, 1996, granting the petition, after a hearing, to the extent of increasing his bi-weekly child support obligation from $400 to $740, retroactive to February 23, 1996, and directing him to pay arrears in the amount of $6,800.
Ordered that the order is affirmed, with costs.
Since both the original order of child support and the stipulation upon which it was based violated the Child Support Standards Act (hereinafter the CSSA) in that they failed to include provisions stating that the parties had been apprised of their rights under the CSSA, the amount that would have been awarded under the CSSA, and the reason for deviating from the CSSA amount, the original child support order was invalid and not enforceable (see, Matter of Bill v Bill, 214 AD2d 84; Vernon v Vernon, 239 AD2d 108; see also, Scheinkman, 1992 Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C240:27, 1997 Supp Pamph, at 374). Thus, the Hearing Examiner properly modified the order so that the amount of child support awarded complied with the CSSA.
*458The father’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Florio, JJ., concur.